 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10   United States of America,                               Case No.: 16-cv-0538-AJB-BGS
                                            Plaintiff,
11                                                           ORDER GRANTING CROSS-
     v.                                                      DEFENDANT SALLY DAWN COBB’S
12
                                                             SUMMARY JUDGMENT MOTION
     The Hall Family Trust Dated June 8,
13                                                           (Doc. No. 141)
     2001, et al.,
14                                Defendants.
15
16         Before the Court is Cross-Defendant Sally Dawn Cobb’s summary judgment motion
17   on the first amended cross-complaint. (Doc. No. 141.) The Court previously granted the
18   Hall Family Trust defendants leave to amend their cross-complaint to add Cobb as a
19   defendant. (Doc. No. 102 at 2.) She now wishes to extradite herself from litigation. Because
20   the Halls have not shown evidence Cobb had privity of contract, a duty, or knowledge of
21   any misrepresentations, the Court agrees with her and GRANTS her summary judgment
22   motion. (Doc. No. 141.)
23                                     I.       BACKGROUND
24         At its essence, this complicated case is about which party is liable for tax liens owed
25   to the IRS. After a property in Solana Beach, California was purchased, the IRS recorded
26   tax liens against it. Eventually, the property was sold, however the buyers allege the sellers
27   failed to pay the liens from the proceeds of the sale. Due to the unpaid lax liens, the United
28   States filed a complaint against the banks, the mortgage company, the buyers, and the

                                                         1
                                                                                   16-cv-0538-AJB-BGS
 1   sellers. After the United States filed the complaint in this matter, the buyers filed a cross-
 2   complaint against the sellers for failing to disclose the tax liens to them.
 3         The A & F Family Pure Trust (the sellers in this story) purchased the Solana Beach
 4   Property in 1999. (Doc. No. 146 at 3.) Neil Alan Scott was the managing trustee for the
 5   A & F Family Pure Trust at that time. (Id.) Neil’s children—Michael Alan Scott and Sally
 6   Dawn Cobb—and his late wife’s estate—the Estate of Frances V. Scott—are all named
 7   defendants in the cross-complaint. (Id.) When Neil died in 2013, Michael became the
 8   successor Trustee of the A & F Pure Family Trust. (Id. at 5.) The cross-defendants include
 9   the A & F Pure Family Trust, Michael Alan Scott, and the Estates of Frances and Neil—
10   hereinafter referred to as “the Scott Defendants.” Cobb was later added as a cross-
11   defendant.
12         The cross-plaintiffs—the Hall Family Trust dated June 8, 2001, and Russell Merton
13   Hall and Amy Hedwig Hall as trustees (the buyers in this story, hereinafter referred to as
14   “the Halls”), purchased the property in 2013. (Doc. No. 146 at 5.) The Halls allege that the
15   A & F trust was created to “avoid the payment of federal taxes.” (Id. at 4.) The IRS recorded
16   two tax liens against the A & F trust as the nominee/alter-ego of Neil with the San Diego
17   County Recorder’s office on June 11, 2008, and August 11, 2008, respectively. (Id. at 5.)
18   The Halls allege the tax liens did not appear on the property’s title report and thus were not
19   paid from the proceeds of the sale, which were distributed to the Scott Defendants. (Id.)
20         This Court granted the United States’ summary judgment motion on its first claim
21   for relief and entered a $7,172,194.66 judgment for the United States. (Doc. No. 116.) A
22   settlement reached between the United States, Union Bank, California Coastal Credit
23   Union, and the Halls dismissed the second, third, fourth, and fifth counts of the United
24   States’ amended complaint. (Doc. No. 97.)
25         Cross-Defendant Cobb filed this motion for summary judgment in response to the
26   Hall Family Trust amending its cross-complaint (“FACC”) which added allegations against
27   Cobb. (Doc. No. 103 ¶¶ 5, 42, 57, 70.) The Hall Family Trust alleges that Michael and
28   Cobb “knew, or should have known, that, among other things, the Tax Liens had been

                                                   2
                                                                                    16-cv-0538-AJB-BGS
 1   recorded against the Property; the tax assessments; Neil Alan Scott’s views regarding taxes
 2   and his history of failure and refusal to pay federal income taxes; the Tax Case; and the
 3   2002 Scott case.” (Doc. No. 103 ¶ 42.)
 4                                 II.    LEGAL STANDARDS
 5         Summary judgment is appropriate under Federal Rule of Civil Procedure 56 if the
 6   moving party demonstrates the absence of a genuine issue of material fact and entitlement
 7   to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A fact
 8   is material when, under the governing substantive law, it could affect the outcome of the
 9   case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if a
10   reasonable jury could return a verdict for the nonmoving party. Id. A party seeking
11   summary judgment bears the initial burden of establishing the absence of a genuine issue
12   of material fact. Celotex Corp., 477 U.S. at 323. The moving party can satisfy this burden
13   in two ways: (1) by presenting evidence that negates an essential element of the nonmoving
14   party’s case; or (2) by demonstrating the nonmoving party failed to establish an essential
15   element of the nonmoving party’s case on which the nonmoving party bears the burden of
16   proving at trial. Id. at 322–23. If the moving party carries its initial burden, the burden of
17   production shifts to the nonmoving party to set forth facts showing a genuine issue of a
18   disputed fact remains. Id. at 330. When ruling on a summary judgment motion, the court
19   must view all inferences drawn from the underlying facts in the light most favorable to the
20   nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587
21   (1986).
22                                       III.     DISCUSSION
23         Cobb seeks summary judgment, or partial summary adjudication, to the following
24   causes of action: (1) breach of contract, (2) breach of implied covenant of good faith,
25   (3) breach of covenant against encumbrances, (4) fraud, (5) fraudulent concealment or
26   nondisclosure of material facts, (6) conspiracy, (7) negligent misrepresentation, (8)
27   equitable indemnity, (9) contribution, (10) declaratory relief, and (11) restitution. Finally,
28   she seeks attorney’s fees if she prevails.

                                                    3
                                                                                  16-cv-0538-AJB-BGS
 1         A.     Claims Grounded in Contract
 2         Cobb alleges she was not a party to the contract and that the Halls “specifically
 3   admit, by the allegations in their FACC, that the real estate purchase contract was entered
 4   into between them and ‘Cross-Defendant, Michael Alan Scott, Managing Trustee of the
 5   A&F Family Pure Trust to purchase the property. . . .’” (Doc. No. 141-5 at 12 (quoting the
 6   FACC ¶ 24).) Notably, Cobb’s name is not mentioned as a party to this transaction. Cobb
 7   also submitted a declaration stating:
 8         I was not a party to that property sale transaction. I neither read nor signed
           any disclosure statements or escrow documents and made no representations
 9
           or misrepresentations to THE HALLS, and certainly not about whether or not
10         there were tax liens recorded against the Property.
11   (Cobb Decl. ¶ 6.)
12         The Halls claim Cobb was a party to the contract, however, because she was
13   involved in the decision to sell the property. (Doc. No. 146-4 at 36; Doc. No. 146-6 at 29.)
14   Conceding she was actively involved in the sale; Cobb asserts such action does not make
15   her a party to the contract subject to a breach of contract claim or a duty to make specific
16   representations. (Doc. No. 147 at 3.) She notes that all of the documents are signed by
17   Michael and that Cobb made “no representations, signed no sale or escrow documents, and
18   had no disclosure obligations.” (Id.) Thus, she maintains she cannot be liable for any claims
19   grounded in contract law.
20         The Court agrees with Cobb. There simply is no privity of contract. Many folks
21   could theoretically be involved with the sale of a property but to hold that those parties
22   then owe a legal duty to another would unduly expand contract law. The Halls have not
23   disputed the evidence that Cobb provided to show she had an explicit or implied duty under
24   a contract. The Halls, at the motion for summary judgment phase, have a duty to show a
25   genuine issue of material fact that Cobb is in privity under the contract and simply have
26   failed to carry that burden.
27         Thus, the Court GRANTS summary judgment on the following causes of action
28   against Cobb, which sound in contract: (1) breach of contract (2) breach of implied
                                                  4
                                                                                 16-cv-0538-AJB-BGS
 1   covenant of good faith; (3) breach of covenant against encumbrances; (4) fraud;
 2   (5) fraudulent concealment; and (6) negligent misrepresentation.
 3         B.     Civil Conspiracy
 4         “Under California law, there is no separate and distinct tort cause of action for civil
 5   conspiracy.” Entm’t Research Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d 1211,
 6   1228 (9th Cir. 1997); see Applied Equip. Corp. v. Litton Saudi Arabia Ltd., 7 Cal. 4th 503,
 7   510 (1994) (“Conspiracy is not a cause of action.”). Rather, it is “a legal doctrine that
 8   imposes liability on persons who, although not actually committing a tort themselves, share
 9   with the immediate tortfeasors a common plan or design in its perpetration.” Applied Equip.
10   Corp. v. Litton Saudi Arabia Ltd., 7 Cal. 4th 503, 510–11 (1994).
11         Cobb argues the conspiracy claim must be based on the tort claims, which is correct.
12   See Applied Equip. Corp., 7 Cal. 4th at 511 (“Standing alone, a conspiracy does no harm
13   and engenders no tort liability. It must be activated by the commission of an actual tort.”).
14   Because Cobb is requesting her fraud and fraudulent concealment claims be dismissed
15   through summary judgment, she then argues there is no basis for the conspiracy claim, and
16   also requests it be dismissed under summary judgment. (Doc. No. 141-5 at 18.) As the
17   Court just granted summary judgment on those claims, she is correct.
18         Moreover, Cobb asserts the Halls failed to satisfy the “weighty burden” necessary
19   to prove civil conspiracy. Choate v. County of Orange, 86 Cal. App. 4th 312, 333 (2000)
20   (“Because civil conspiracy is so easy to allege, plaintiffs have a weighty burden to prove
21   it.”). A plaintiff “must show that each member of the conspiracy acted in concert and came
22   to a mutual understanding to accomplish a common and unlawful plan, and that one or
23   more of them committed an overt act to further it.” Id.
24         The Halls respond arguing that the cross-defendants “formed this conspiracy to
25   commit fraud as alleged in the claims for relief.” (Doc. No. 146 at 15.) The Halls reassert
26   that because Cobb was present at meetings involving the property’s sale, she was involved
27   in the conspiracy. (Id.) However, the Halls’ response hardly demonstrates evidence
28   satisfying the shifting burden showing a genuine issue of material fact exists. This is not

                                                  5
                                                                                 16-cv-0538-AJB-BGS
 1   the pleading stage and mere allegations without more do not satisfy the burden. Cobb
 2   simply being involved with the sale is not enough to show she acted in concert with the
 3   other cross-defendants to further an unlawful plan. “The mere knowledge, acquiescence,
 4   or approval of the act, without co-operation or agreement to co-operate, is not enough.”
 5   Wetherton v. Growers Farm Labor Assn., 275 Cal. App. 2d 168, 176 (1969), disapproved
 6   on another ground by Applied Equip. Corp. v. Litton Saudi Arabia Ltd., 7 Cal. 4th 503, 869
 7   P.2d 454 (1994)). Thus, the Court GRANTS summary judgment on the civil conspiracy
 8   claim.
 9            C.    Equitable Indemnity and Contribution Claims
10            The Halls allege that they are “entitled to indemnification and contribution from the
11   Scott Defendants, and each of them, regarding any amounts paid by the Halls for any such
12   loss and attorney’s fees and costs.” (Doc. No. 17 ¶ 101.) The Halls allege they paid the
13   settlement with the United States and thus are entitled to indemnification. “The purpose of
14   equitable indemnity is to accomplish substantial justice by equalizing the common burden
15   shared by joint tortfeasors, and to prevent one from profiting at the expense of others.”
16   AmeriGas Propane, L.P. v. Landstar Ranger, Inc., 184 Cal. App. 4th 981, 989 (2010).
17   “[O]ne person is unjustly enriched at the expense of another when the other discharges
18   liability that it should be his responsibility to pay.” Id. (quoting Children’s Hospital v.
19   Sedgwick, 45 Cal. App. 4th 1780, 1786 (1996)).
20            Cobb argues she and the Halls are not joint tortfeasors, thus the doctrine does not
21   apply. (Doc. No. 141-5 at 22–23.) Cobb also states that the Halls’ Title Company is
22   “seeking to recover the amount that it paid under the Title Insurance Policy to settle with
23   the United States of America in this case, by suing SALLY COBB, a non-party to the
24   property sale.” (Id. at 23.) Cobb argues “this payment only arose because of the Title
25   Insurance company’s own error in failing to find the tax lines when the title search was
26   done. THE HALLS have suffered no loss; they have been compensated.” (Id.) Cobb asserts
27   “[i]t would be unfair and inequitable for THE HALLS’ Title Insurance company to shift
28   it’s [sic] own loss onto SALLY COBB based on it’s [sic] own fault.” (Id.)

                                                    6
                                                                                  16-cv-0538-AJB-BGS
 1         The Halls respond stating that “it would be equitable under the circumstances of this
 2   case in light of the fraud and non-disclosure of the tax liens by [] the Scott Defendants that
 3   had been recorded against the Property.” (Doc. No. 146 at 19.) The Halls also include a
 4   section discussing how Title Insurance companies cannot be liable for negligence.
 5   (Doc. No. 146 at 20–21.) The Halls state “the Halls’ Title Insurance Company does not
 6   owe any duties of care to Cobb or the other Cross-Defendants. Cobb cannot transfer their
 7   potential liability sought in the First Amended Cross-Claim.” (Id. at 21.)
 8         However, because the Court has granted summary judgment on all claims against
 9   Cobb, she is not an equal tortfeasor eligible for equitable indemnity. Moreover, as stated
10   by Cobb, the Halls did not suffer a loss and have been compensated. (Doc. No. 141-5 at
11   23.) Thus, the Court GRANTS summary judgement as to these claims.
12         D.     Declaratory Relief
13         Cobb argues that the Halls’ request for declaratory relief as to whether “the Scott
14   Defendants, and each of them, are obligated to indemnify them for the amount paid to the
15   U.S.A. in settlement” must fail for the same reasons the indemnity claim failed.
16   (Doc. No. 141-5 at 24.) Moreover, Cobb argues, declaratory relief is inappropriate because
17   it requests “redress for past wrongs,” which is not the purpose of such relief. (Id.) Finally,
18   Cobb asserts that an essential requirement of declaratory relief is a contract, of which there
19   is none here. (Id. at 25.)
20         As noted in Cobb’s reply, the Halls fail to rebut Cobb’s argument here. At the
21   summary judgment phase, the Halls were required to show that a genuine issue of material
22   fact exists, and they have not met that burden. Further, Cobb was not a party to the contract
23   and thus cannot be liable for any amounts paid to the United States. Thus, the Court
24   GRANTS summary judgment on this issue.
25         E.     Restitution
26         Finally, Cobb moves for summary judgment on the Halls’ claim for restitution,
27   claiming that the Halls suffered no loss and Cobb conferred no benefit. (Id.) The Halls’
28

                                                   7
                                                                                  16-cv-0538-AJB-BGS
 1   claim for restitution is built on their theory that Cobb and the Scott Defendants acted
 2   fraudulently and conspired to hide the tax liens.
 3         In California, there is not a standalone cause of action for ‘unjust enrichment,’ which
 4   is synonymous with ‘restitution.’ Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350, 108
 5   (2010). However, unjust enrichment and restitution are not irrelevant in California law.
 6   Rather, they describe the theory underlying a claim that a defendant has been unjustly
 7   conferred a benefit “through mistake, fraud, coercion, or request.” 55 Cal. Jur. 3d
 8   Restitution § 2. The return of that benefit is the remedy “typically sought in a quasi-contract
 9   cause of action.” Id.; see Munoz v. MacMillan, 195 Cal. App. 4th 648, 661 (2011)
10   (“Common law principles of restitution require a party to return a benefit when the
11   retention of such benefit would unjustly enrich the recipient; a typical cause of action
12   involving such remedy is ‘quasi-contract.’”). When a plaintiff alleges unjust enrichment, a
13   court may “construe the cause of action as a quasi-contract claim seeking restitution.”
14   Rutherford Holdings, LLC v. Plaza Del Rey, 223 Cal. App. 4th 221, 231 (2014).
15         The Halls allege that Cobb “was unjustly enriched when she ‘borrowed’ the funds
16   from her mother from the proceeds of the sale of the Property to pay her own tax liens.”
17   (Doc. No. 146 at 17.) Here, Cobb has asserted in her declaration that she did not know
18   about the tax liens, and further that the tax liens never showed up on the title insurance
19   report. Based on this, the Court has already found that Cobb did not have prior knowledge
20   of them or a duty to report them to the Halls. Thus, while the Halls assert that Cobb was
21   unjustly enriched through the sale of the property, they have not provided enough
22   competing evidence to show a genuine issue of material fact. While there was no fraud or
23   correction involved here, there was a mistake—however, that mistake lies squarely on the
24   title insurance company’s shoulders for failing to catch the tax liens. Finding, then, that the
25   title insurance company is not owed restitution for their payment to the United States in
26   settlement, the Halls are not entitled to restitution either. The Court GRANTS summary
27   judgment on this issue.
28

                                                   8
                                                                                   16-cv-0538-AJB-BGS
 1         F.     Attorney’s Fees
 2         Cobb requests attorney’s fees under California Civil Code § 1717. (Doc. No. 141-5
 3   at 26–27.) However, § 1717 is predicated on a contract—which Cobb repeatedly asserts
 4   there was none. It states in part:
 5         In any action on a contract, where the contract specifically provides that
           attorney’s fees and costs, which are incurred to enforce that contract, shall be
 6
           awarded either to one of the parties or to the prevailing party, then the party
 7         who is determined to be the party prevailing on the contract, whether he or
           she is the party specified in the contract or not, shall be entitled to reasonable
 8
           attorney's fees in addition to other costs.
 9
     Cal. Civ. Code § 1717(a). Even in the case relied on by Cobb, the Court found the parties
10
     had entered into a purchase agreement with an enforceable attorney fee provision. Santisas
11
     v. Goodin, 17 Cal. 4th 599, 607–08 (1998). Because there is no underlying contract or
12
     agreement between Cobb and the Halls, Cobb cannot rely on § 1717. Thus, her motion for
13
     attorney’s fees is DENIED.
14
                                          IV.   CONCLUSION
15
             For the reasons stated above, the Court GRANTS Cobb’s summary judgment
16
     motion in its entirety. (Doc. No. 141.) Cobb is hereby dismissed from the action. Per Judge
17
     Skomal’s order, the parties are to call his chambers within three days from the date of this
18
     order to reschedule the mandatory settlement conference and pretrial dates. (Doc. No. 151.)
19
           IT IS SO ORDERED.
20
21
     Dated: March 29, 2019
22
23
24
25
26
27
28

                                                   9
                                                                                  16-cv-0538-AJB-BGS
